DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction and Status of Claims
Claims 1 – 7 are pending. Claims 3 – 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.

Claims 1 – 2 are thus under consideration for this office action.

Specification
The abstract of the disclosure is objected to because:
On line 6, the Examiner respectfully requests Applicant amend “each indicates” to “each indicate” to resolve a grammatical error.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 objected to because of the following informalities:
Regarding claim 1, the Examiner notes that the ordering of claim limitations introduces an amount of unnecessary confusion upon a reading of the claim. For example, the claim recites “a soft magnetic material represented by the following composition formula” and immediately recites limitations unrelated to the composition formula. The Examiner recommends moving “wherein an average particle size is 2 μm or more and 10 μm or less, and at least a surface layer is nanocrystallized” to the end of the claim, following the composition formula which now resides at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim recites “wherein the soft magnetic material is Fe73.5Cu1.0Nb3.0Si13.5B9.0”. The claim, however, does not indicate what the numbers following each element represent. Thus, it is unclear as to whether the formula is in terms of an atomic ratio, mass ratio, or some other method of measurement. For the purpose of compact prosecution, the formula has been interpreted as being in terms of an atomic ratio/percentage for consistency with independent claim 1 as well as the present specification, but the Examiner requests Applicant amend claim 2 to add “wherein the formula is expressed in terms of atomic percentage” or an equivalent to remove the issue of indefiniteness presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/031464 (“Kato”; citing US 2020/0243238 as English translation).
Regarding claim 1, Kato teaches a magnetic powder ([0045]), comprising: a soft magnetic material ([0045]) having a composition ([0109]; [0117]) that is compared to the composition required by the claimed formula of the present claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Kato either falls within, overlaps, or encompasses the claimed composition for each constituent element required by the claimed formula. Further, Kato does not require any additional alloying elements beyond what is present in the claimed formula.
Further, Kato teaches that the d50 particle diameter of the alloy powder is 3.5-35 microns ([0074]). It is noted that the instant specification defines “average particle size” as the volume-based particle size distribution (50%) (Instant Application: [0020]). Thus, it is equivalent to the taught d50 particle diameter of Kato, which is the particle diameter corresponding to a cumulative frequency of 50% by volume in a cumulative distribution curve (see [0074] of Kato).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average particle size/d50 particle diameter taught by Kato (3.5-35 microns) overlaps with the claimed range of 2-10 microns).
Further, Kato teaches that the alloy powder has a structure containing nanocrystal grains ([0057]). Although Kato does not explicitly teach that these nanocrystal grains are present in at least a surface layer of the alloy powder, Kato does teach that the nanocrystals are generated in a previously amorphous alloy powder through heat treatment ([0204]), for example the heat treatment described at [0229]-[0240] of Kato. The instant specification discloses that at least the surface layer of the powder is nanocrystallized during a heat treatment step under conditions which are substantially similar to those taught by Kato (see Instant Application: [0027]-[0033]). 
Thus, it would be prima facie expected that at least the surface layer of the alloy powder taught by Kato would be nanocrystallized, as Kato teaches that the alloy powder has nanocrystals included in its structure, these nanocrystals being formed through a heat treatment step which is substantially similar to the heat treatment disclosed in the present application, which results in at least the surface layer of powder being nanocrystallized.
Regarding claim 2, it is noted that the claimed composition Fe73.5Cu1.0Nb3.0Si13.5B9.0 falls within the composition taught by Kato, which is presented in Table 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Kato encompasses the claimed composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0034787 (“Song”) – Nano-scale grain metal powder having a composition substantially identical to the present application and having favorable soft magnetic properties
JP 2016-025352 (“Jung”) – A Fe-Si-B-Nb-Cu based soft magnetic metal powder having substantially similar composition of the present application, containing nanocrystals, and possessing an overlapping particle size

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735